Case 19-12269-KBO   Doc 70-20   Filed 11/12/19   Page 1 of 6




                     EXHIBIT T
                           Case 19-12269-KBO               Doc 70-20   Filed 11/12/19           Page 2 of 6


                                           MDC ENERGY LLC AND SUBSIDIARIES
                                            CONSOLIDATED BALANCE SHEETS
                                                MARCH, 2019 AND 2018




                                                                               March 31, 2019          March 31, 2018
                                  ASSETS




CURRENT ASSETS:
    Cash and cash equivalents                                              $        12,907,640     $         9,527,264
    Accounts receivable - oil and gas sales                                         13,285,613               5,364,357
    Accounts receivable - joint interest billings                                   32,924,537              21,220,989
    Accounts receivable - related party                                              9,464,025                     -
    Prepaid assets                                                                    203,686                 116,000
    Derivative assets - current                                                      1,362,155                       -
    Other receivables                                                                 123,672                        -

             Total current assets                                                   70,271,328              36,228,610


OIL & GAS PROPERTIES, Full cost method
     Proved properties                                                             428,112,830            173,243,389
     Unproved properties                                                             1,550,864              1,467,563
     Accumulated depletion, amortization, and impairment                          (111,572,441)           (80,149,517)

             Total oil and gas properties, net                                     318,091,253              94,561,435

OTHER ASSETS:
    Other property and equipment, net                                                 233,608                 123,703
    Derivative assets - long-term                                                     971,150                     -

             Total other assets                                                      1,204,758                123,703

TOTAL ASSETS                                                               $       389,567,339     $       130,913,748
                          Case 19-12269-KBO            Doc 70-20   Filed 11/12/19           Page 3 of 6


                                          MDC ENERGY LLC AND SUBSIDIARIES
                                           CONSOLIDATED BALANCE SHEETS
                                               MARCH, 2019 AND 2018




          LIABILITIES AND MEMBERS' (DEFICIT) EQUITY                        March 31, 2019          March 31, 2018

CURRENT LIABILITIES:
    Accounts payable - trade                                           $        78,487,990     $        47,278,995
    Accounts payable - revenue distributions                                    14,523,938               6,553,056
    Accounts payable - related party                                                     -                     -
    Accrued interest payable                                                       169,871               2,966,414
    Asset retirement obligation - current                                          441,840                 187,087
    Derivative liabilities - current                                                   -                  408,037
    Notes payable - current                                                         45,168                  20,157

            Total current liabilities                                           93,668,807              57,413,746

LONG-TERM LIABILITIES
    Asset retirement obligation                                                    412,266                485,953
    Derivative liabilities - long-term                                                 -                  134,786
    Notes payable - non-current, net                                            73,204,265            135,439,261

            Total long-term liabilities                                         73,616,531             136,060,000

TOTAL LIABILITIES                                                              167,285,338             193,473,746

MEMBERS' DEFICIT                                                               222,282,001            (62,559,998)

TOTAL LIABILITIES AND MEMBERS' DEFICIT                                 $      389,567,339      $      130,913,748
                         Case 19-12269-KBO           Doc 70-20   Filed 11/12/19   Page 4 of 6


                                MDC ENERGY LLC AND SUBSIDIARIES
                            CONSOLIDATED STATEMENTS OF OPERATIONS
                           FOR THE PERIOD ENDED MARCH, 2019 AND 2018



                                                                           FOR THE PERIOD ENDED

                                                                      March 31, 2019     March 31, 2018
REVENUES:
    Oil and gas sales                                                $     32,034,879    $      13,410,600
     Salt water disposal                                                      12,085                18,169
     Lease operating overhead revenue                                        440,451               115,204
     Unrealized losses on derivative instruments                           (5,832,462)                 -
     Realized gains (losses) on derivative instruments                       741,811              (425,906)


           Total revenues                                                  27,396,764           13,118,067


OPERATING EXPENSES:
     Lease operating expense                                                5,592,253            3,763,931
     Production tax expense                                                 1,634,837              778,132
     General and administrative                                              579,893               463,830
     Depreciation, depletion, and amortization                             14,809,745            2,837,431
     Accretion expense                                                        45,926                25,119
     Debt facility fee                                                        29,200                   -


           Total expenses                                                  22,691,854             7,868,443


           Operating Income                                                 4,704,910            5,249,624


OTHER INCOME (EXPENSE):
    Other income                                                              26,292                   -
     Interest expense                                                        (869,257)          (4,783,440)


           Total other income (expense), net                                (842,965)           (4,783,440)


NET INCOME                                                           $      3,861,945    $         466,184
                      Case 19-12269-KBO   Doc 70-20   Filed 11/12/19   Page 5 of 6


                                MDC ENERGY LLC AND SUBSIDIARIES
                CONSOLIDATED STATEMENTS OF CHANGES IN MEMBERS' (DEFICIT) EQUITY
                              FOR THE PERIOD ENDED MARCH 31, 2019



BALANCE, December 31, 2018                                                    $      168,998,999


     Contrbutions from members                                                        49,421,057


     Net loss                                                                          3,861,945


BALANCE, March 31, 2019                                                       $      222,282,001
                             Case 19-12269-KBO              Doc 70-20   Filed 11/12/19   Page 6 of 6
                                       MDC ENERGY LLC AND SUBSIDIARIES
                                   CONSOLIDATED STATEMENTS OF CASH FLOWS
                                  FOR THE PERIOD ENDED MARCH, 2019 AND 2018

                                                                                           FOR THE PERIOD ENDED

                                                                                     March 31, 2019       March 31, 2018


CASH FLOWS FROM OPERATING ACTIVITIES
      Net income                                                                    $       3,861,945     $      466,184
      Adjustments to reconcile net income to
      operating cash flows
            Depreciation, depletion and amortization                                       14,809,745           2,837,431
            Amortization of deferred financing costs                                          137,285            182,981
            Accretion expense                                                                  45,926             25,119
            Unrealized losses on derivative instruments                                     5,832,462                 -
      Changes in assets and liabilities
            Accounts receivable - oil and gas sales                                         (4,353,404)        (2,983,462)
            Accounts receivable - joint interest billings                                  30,908,526          (6,946,674)
            Accounts receivable - related party                                               700,372
            Other receivables                                                               1,453,328                 -
            Prepaid assets                                                                     29,290             44,921
            Accounts payable - trade                                                       (62,403,925)        29,922,894
            Accounts payable - revenue distributions                                        (8,433,865)         4,983,756
            Accounts payable - related party                                                       -           (1,258,733)
            Accrued interest payable                                                           17,467            502,283


                  Net cash provided by (used in) operating activities                      (17,394,848)        27,776,700


CASH FLOWS FROM INVESTING ACTIVITIES
      Capital expenditures for oil and gas properties                                      (58,617,980)       (38,120,490)
      Capital expenditures for other property and equipment                                      5,263             (5,114)


                  Net cash used in investing activities                                    (58,612,717)       (38,125,604)



CASH FLOWS FROM FINANCING ACTIVITIES
      Member contributions                                                                 49,421,057           1,981,484
      Member distributions                                                                         -             705,576
      Proceeds from notes payable                                                          31,032,000           8,699,399
      Repayments of notes payable                                                               (3,727)            (2,677)


                  Net cash provided by financing activities                                80,449,330          11,383,782


                  Net increase (decrease) in cash and
                  cash equivalents                                                          4,441,765           1,034,878


CASH AND CASH EQUIVALENTS, beginning of period                                              8,465,875           8,492,386


CASH AND CASH EQUIVALENTS, end of period                                                 12,907,640.00    $     9,527,264
